Citation Nr: 1212217	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  99-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of residuals of a low back injury, to include chronic lumbosacral strain with spondylolytic spondylolisthesis, currently rated as 40 percent disabling.

2.  Entitlement to a separate evaluation for radiculopathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1996 and from November 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 1998 and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 1998, the RO granted service connection and assigned an initial 20 percent rating for the Veteran's low back disability, effective March 13, 1991.  In a September 1998 rating decision, the RO continued the 20 percent rating and the Veteran appealed.  

In March 2000, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a September 2002 rating decision, the RO granted a higher, 40 percent rating from March 13, 1991.  As a higher rating for this disability is assignable and the Veteran is presumed to seek the maximum available benefit, the issue remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January and March 2012 Written Brief Presentations, the Veteran's representative raised additional issues for entitlement to service connection for hypertension, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression secondary to service-connected low back disability, for a gastrointestinal disability secondary to medication used to treat low back disability, for hearing loss, for a right knee disability secondary to low back disability, and for a right ankle disability secondary to low back disability.  As these matters have not been adjudicated by the agency of original jurisdiction (AOJ), they are not before the Board; hence, they are referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Low back disability has been manifested by chronic pain and limitation of motion; however, there has been no ankylosis of the thoracolumbar spine.

2.  Lumbar radiculopathy of the right lower extremity is comparable to no more than mild incomplete paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a low back injury, to include chronic lumbosacral strain with spondylolytic spondylolisthesis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (1991-2011), Diagnostic Code 5292 (as in effect prior to September 26, 2003). 

2.  The criteria for a 10 percent rating for lumbar radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claim for a higher rating for a low back disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), all of the identified post-service treatment records, and records from the Social Security Administration (SSA).  The Veteran was afforded VA examinations in May 1991, April 1998, December 2000, June and July 2004, and September 2008.  In the March 2012 Written Brief Presentation, the Veteran's representative argues that it is "plausible" that the Veteran's low back disability has worsened and that the claim should be remanded so that the Veteran can be afforded a more contemporaneous VA examination.  The Board points out that the Veteran himself has not argued or asserted that his low back disability has worsened since the September 2008 VA examination.  Furthermore, VA outpatient treatment records dated from September 2008 to October 2011 reflect that the Veteran's low back disability has been stable with the use of narcotics.  Since the Veteran does not allege, and the evidence does not otherwise suggest, that the disability has worsened, the Board finds no reason to remand for another VA examination.  The evidence of record is adequate to make a determination on the claim herein decided.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The claim is thus ready to be considered on the merits.

Factual Background

An April 1991 private medical record from Peachtree Orthopaedic Clinic reflects the Veteran's complaints of low back pain.  On objective examination, there was restriction of motion with active spasm palpable.  Any motion was quite painful.  Straight leg raising was positive at 60 degrees.  Neurologically, he was grossly intact.  Later that month, physical examination revealed no evidence of muscle spasm on palpation.  There was tenderness in the lumbosacral spine at the midline and to the right of the midline along the right buttock.  The Veteran was able to forward bend to reach his knee before having considerable pain.  Extension moderately increased his pain.  Right and left bending were limited to 20 degrees each.  Motor, reflex, and sensory examination of the lower extremities was normal.  It was noted that X-rays showed transitional L5 with a grade L4-5 isthmic spondylolisthesis and that a magnetic resonance imaging (MRI) done in 1989 showed right L5 foraminal stenosis without evidence of disc herniation.  The physician stated that right lower extremity radicular symptoms were related to L4-5 spondylolisthesis.

The report of a May 1991 VA examination reflects the Veteran's complaints of pain and stiffness, worse on cold, damp and rainy days.  On objective examination, there were palpable muscle spasms.  Range of motion of the lumbosacral spine was from 10 degrees of extension to 45 degrees of forward flexion.  Lateral flexion was to 20 degrees and rotation was to 20 degrees.  Kernig's test was negative.  Straight leg raising was positive at 40 degrees on the right and 50 degrees on the left.  Patrick's test was negative.  He had difficulty dressing and undressing and getting on and off the examination table.  He was wearing a back brace and TENS unit, but did not use a walking aid.  The report later notes that range of motion was the same as above except that forward flexion was to 55 degrees.  It was noted that he tended to give to the side when he walked and was trying to put his back in a better position because of pain.  There was no evidence of neurological involvement.

The Veteran's SSA records include private treatment records from Dr. Chandler at Peachtree.  In June 1991, plans were discussed to schedule surgery.  It was agreed that decompression and fusion at the L4-5 level was needed.  In August 1991, it was noted that the Veteran's back examination was unchanged; that there was significant restriction of motion with pain and spasm on extremes of motion in flexion, extension, side bending, and twisting.  There were also some positive sciatic tension signs on the left that reproduced primarily low back pain but some leg pain as well.  Neurologically, he was intact.   In a November 1991 letter, Dr. Chandler stated that the Veteran's back had progressively become more severe and that surgery was recommended.  The physician opined that due to the complication of the Veteran's severe back problem for which surgery was recommended, it was his opinion that the Veteran was totally disabled from any meaningful type of occupation including sedentary duty position until this [back condition] resolved.

In an August 1992 letter, Dr. Chandler stated that he had been treating the Veteran since July 1989.  The Veteran had chronic recurrent lower back pain with right lower extremity radicular symptoms.  He had been placed in a chairback brace to help stabilize his spine and prescribed anti-inflammatory medications.  A fusion of the L4-5 segment was being considered.  

The Veteran's SSA records include a June 1993 examination report from Dr. Matheny.  The Veteran reported constant pack pain with only minimal relief with heat, pain medication, and a TENS unit.  There was notable tenderness, some positional lordosis, and mild paraspinal muscle spasm.  Straight leg raising was positive on the right at 50 degrees.  Range of motion of the lumbosacral spine was from 15 degrees of extension to 40 degrees of forward flexion.  Right lateral flexion was limited to 20 degrees and left lateral flexion was limited to 10 degrees.  X-rays showed a 3-4 millimeter anterior shift of the L4 and L5 from the spondylolisthesis, but was otherwise normal.  The impression was severe back pain due to probable neuroforaminal stenosis and L4-5 instability.

A July 1993 SSA decision reflects that the Veteran was found to be disabled due to low back and right knee disabilities.  

The Veteran's SSA records include a January1994 record from Dr. Chandler.  It was noted that the Veteran had continued back pain that kept him from doing most activities.  It was noted that he tended to just sit around and play video games a lot.  On examination, he had restricted range of motion with pain on even minor motion.  There was tenderness to even superficial palpation.  Straight leg raising was negative n a seated position and positive at about 45 degrees in a supine position.  


The Veteran's SSA records include a December 1996 physical examination report from Dr. Greenfield.  It was noted that the Veteran stood with his lower back flexed.  On active range of motion of the lumbosacral spine, extension was limited to 0 degrees, flexion limited to 30 degrees, right and left bending to 30 degrees, and right and left rotation to 15 degrees with pain throughout the range of motion.  On palpation, there was tenderness to light touch with no muscle spasms.  The assessment was grade I spondylolisthesis L4-5.  The physician noted that there appeared to be some embellishment and that subjective presentation did not correlate with objective findings.  

In a March 1998 letter, Dr. Chandler stated that the Veteran continued to be followed for a significant problem with his lumbar spine, which would likely require surgical intervention in the future.  

The report of an April 1998 VA examination reflects the Veteran's complaints of constant pain in the lower back exacerbated with any type of exertion.  He said he had difficulty walking and walked with a cane.  He reported that he had multiple falls and had lost any kind of sexual function because of his back.  He described no bowel or bladder incontinence, but did describe some sciatica-type symptoms radiating down to the right foot.  It was also noted that the Veteran wore a back brace.  He reported taking Doan's pills and nonsteroidal anti-inflammatory drugs and Tylenol for pain.  On objective examination, range of motion of the lumbosacral spine was from 5 degrees of extension to 45 degrees of forward flexion.  Lateral flexion was to 20 degrees on the right and 30 degrees on the left.  Rotation was to 30 degrees on the right and 60 degrees on the left.  All movements were limited by pain.  There was no evidence of kyphosis, scoliosis or lordosis.  There was muscular hypertrophy in the right paraspinous musculature as compared to the left.  There was some evidence of spasm in the right lower paraspinous muscles with tenderness and tightness.  There was also discrete tenderness around the L2-3 region with direct pressure.  Ankle jerk reflexes were 2+ bilaterally and symmetrical.  Patellar reflexes were hyper-reflexic at 3+ bilaterally and were symmetric.  It was noted that a MRI showed 1st degree spondylolisthesis at the L5-S1 level, desiccation (degeneration) and moderate diffuse bulging of the L5-S1 disc; the right nerve root appeared mildly flattened between the overlying pedicle and underlying disc in the right L5-S1 neural foramen; there was lesser narrowing of the L5-S1 neural foramen without gross nerve root flattening; partially sacralized L5; and no evidence of central spinal stenosis.  

An August 1999 VA outpatient treatment record notes the Veteran's complaints of lower back pain, worse at night.  He also complained of a burning sensation on his feet and constipation.  Otherwise, he denied any other medical problems.  It was noted that motor testing seemed symmetric and there was no sensory abnormalities.  

The report of a December 2000 VA (QTC) examination reflects the Veteran's complaints of low back pain radiating down the posterior aspect of his leg with some numbness and tingling in the area.  Range of motion of the lumbosacral spine was from 5 degrees of extension to 30 degrees of forward flexion.  Lateral flexion and rotation was limited to 20 degrees bilaterally.  Straight leg raising was positive on the right at 40 degrees.  Strength and sensation appeared intact.  X-rays showed grade I spondylolisthesis at the L4-5 level and degenerative changes at the L5-S1 level.  A January 2001 QTC addendum notes that the Veteran's posture was abnormal and that he listed and used a cane.  On examination of the lumbar spine, there was tenderness and painful motion.  Range of motion was limited from 5 degrees of extension to 20 degrees of flexion.  Right and left lateral flexion was limited to 20 degrees and right and left rotation was limited to 20 degrees.  Pain was noted in all planes of motion.  Motor, sensory, and reflex examinations of the lower extremities were normal.  

In an April 2002 letter, Dr. P.H., a VA physician, stated that the Veteran reported that he fractured his back at the L4-5 level during service and aggravated that injury when he fell from a roof in June 1989.  He said that he had been unable to work since then because of excruciating pain.  The physician stated that during examinations, the Veteran was only able to sit for short periods of time and, just with standing, was in obvious pain.

A July 2003 VA outpatient treatment record reflects the Veteran's complaints of worsening back pain and muscle spasms with pain and burning in his lower extremities, right greater than left.  He and his wife said he spent 2 to 3 months in bed per year and would frequently spend 3 to 4 days in bed at a time due to pain.  On objective examination, the Veteran was in moderate distress due to pain.  There was tenderness over the lumbar spine, right greater than left.  Range of motion testing was not performed due to pain.  In February 2004, the Veteran complained of low back pain (7/10) with radiation into his right leg.  On review of systems, he had no weakness or numbness.  He ambulated with a cane, range of motion was normal, strength was 5/5, and motor and sensory was grossly intact.  

The report of a June 2004 VA (QTC) musculoskeletal examination reflects the Veteran's complaints of continuous back pain radiating into both lower extremities.  On examination, the Veteran had an obvious list and limp.  There was increased lumbosacral curvature with moderate tenderness, positive sciatic percussion bilaterally, and no spasm.  Range of motion of the lumbosacral spine was limited to 30 degrees of flexion with pain at 10 degrees, 20 degrees of extension with pain at 5 degrees, 20 degrees of right and left lateral flexion with pain at 5 degrees, and 15 degrees of right and left rotation with pain at 10 degrees.  Range of motion was limited by pain, but not weakness, fatigue, lack of endurance, instability, or incoordination.  Straight leg raising was positive on the right.  Neurological assessment revealed decreased strength with dorsiflexion of the foot and ankle on the right side.  X-rays revealed spondylolisthesis at the L5-S1 level and multilevel spondylitic changes.  The impression was chronic lumbosacral strain with spondylitic spondylolisthesis.  

The report of a July 2004 VA (QTC) neurological examination reflects that the Veteran history of back pain aggravated by a June 1989 injury.  He said that sitting and walking worsened his symptoms and that lying with a pillow under his back or behind his legs improved his symptoms.  He said he had to shift his body around a lot to try to get comfortable.  On physical examination, strength appeared to be intact in the lower extremities in all muscles tested, but there was give away weakness secondary to pain.  He had rather significant pain on palpation of the lumbar paraspinal musculature.  On sensory testing, he denoted a lack of sensation in the right lower extremity lateral as well as medially below the knee, lateral foot as well as medial foot on the right and lateral thigh as well as the buttocks region.  There was decreased sensation to light touch over the left lateral thigh as well.  Gait was significantly antalgic.  Nerve conduction and EMG studies revealed normal nerve conductions with EMG evidence of chronic right greater than left L5 radiculopathy, mild and not active at the present time.  The examiner opined that the Veteran was obviously suffering from chronic lumbar radiculopathy; however, it was not as severe as the Veteran portrayed.  The examiner noted that the Veteran had a very low pain threshold with significant emotional overlay, which aggravated his pain.  

An October 2004 VA outpatient treatment record notes the Veteran's complaints of chronic back and leg pain.  On examination, it was noted that he ambulated with a cane, had normal range of motion and strength in all four extremities.

A September 2005 VA outpatient treatment record notes the Veteran's complaints of worsening chronic low back pain (8/10) with walking.  He denied recent trauma or falls.  On examination, it was noted that he ambulated with a cane, had normal range of motion and strength in all four extremities.

The report of a September 2008 VA examination reflects that the Veteran said that his low back pain and stiffness had become worse over the years.  He said that the low back pain did not radiate into his extremities.  Pain management included morphine and hydrocodone.  He said he also took over the counter medication.  He did not report any flare ups of back pain or incapacitating episodes within the last month.  He said that he could carry out all his activities of daily living and could walk 30 to 40 feet in comfort.  He said he did not use a back brace, but used a cane for walking.  The examiner noted that with some questioning, it seemed the cane was used more for right knee instability.  On physical examination, it was noted that he exhibited some degree of pain and walked slowly and stiffly.  There was no evidence of scoliosis, but slight reduction in lumbar lordosis.  He was able to relax and contract paravertebral musculature, indicating no consistent muscle spasms.  Range of motion of the lumbosacral spine was from 0 degrees of extension to 30 degrees of forward flexion.  Right and left lateral flexion was to 20 degrees and right and left rotation was to 20 degrees.  There was pain noted at the extremes of each plane of motion.  The examiner noted some reduced range of motion compared to the June 2004 VA examination.  With three repetitions, pain was noted at the extremes, but there was no evidence of weakness, fatigue, incoordination, or instability.  He had no additional loss of motion due to pain with repetitions.  He also had no loss of sensation in the lower extremities.  Motor power was 5/5 and he had brisk knee and ankle jerks.  There was no muscle atrophy.  X-rays showed mild to moderate degenerative joint disease of the low back with some sclerosis of the posterior joints.  It was also noted that he had grade 2 spondylolisthesis of the L4-5 vertebrae.  The examiner noted that this could have been a developmental and congenital problem.  The impression was lumbar spine degenerative disk disease with no neurological complications.  

VA outpatient treatment records dated through October 2011 show continued use of morphine sulfate and hydrocodone.  A March 2011 note reflects that the Veteran's low back disability was stable with the use of narcotic analgesics.  It was also noted that the Veteran should continue use of Gabapentin.  


Governing Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal warrants a uniform evaluation.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Since the assignment of the initial disability evaluation, substantive changes were made twice to the portion of the Rating Schedule that addresses spine disease, including intervertebral disc syndrome (IVDS).  Effective September 23, 2002, the criteria for rating IVDS were revised, and, effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  See 67 Fed. Reg. 54,345 (2002); 68 Fed. Reg. 51,454 -51,458 (2003). 

Generally, in a claim for an increased rating, where the rating criteria are amended, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Historically, the Veteran's low back disability has been rated as 40 percent disabling under Diagnostic Code 5299-5295 (as in effect prior to September 26, 2003).  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's low back disability was rated by analogy, using the criteria for lumbosacral strain under Diagnostic Code 5295.  More recently, the November 2009 SSOC indicates that the Veteran's low back disability was also evaluated using the criteria for IVDS and limitation of motion.  In this case, the Board has considered all possibly relevant diagnostic criteria in evaluating the Veteran's low back disability.  

Prior to September 26, 2003, Diagnostic Code 5295 provided that a maximum evaluation of 40 percent was assignable for severe strains with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). Likewise, Diagnostic Code 5292 provided a maximum 40 percent evaluation for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Prior to September 26, 2003, the regulations provided that complete ankylosis of the spine, at an unfavorable angle with marked deformity warranted a 100 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5286.  Ankylosis of the lumbar spine was evaluated as 40 percent disabling where it was favorable and as 50 percent disabling where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). 

Also, prior to September 23, 2002, Diagnostic Code 5293 provided a 40 percent for severe, recurring attacks of IVDS with intermittent relief.  A 60 percent evaluation was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

As of September 23, 2002, IVDS could be evaluated on either the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and neurological manifestations, along with evaluations of all other disabilities, whichever resulted in the higher rating.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 67 Fed. Reg. 54,345 (2002). 

For purposes of evaluations under revised Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2003-2011)). 

As of September 26, 2003, all diseases and injuries of the spine other than IVDS are to be evaluated under the general rating formula.  IVDS (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)). 

The general rating formula provides a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  It provides a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine.  It also provides a 100 percent evaluation for unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003). 

The formula for rating IVDS reiterates the language of the September 23, 2002 regulatory amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003). 

Normal ranges of motion of the thoracolumbar spine include:  flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011). 

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003). 

Analysis

Considering the evidence in light of the relevant rating criteria, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's low back disability, but that a separate 10 percent rating for lumbar radiculopathy of the right lower extremity is warranted..  

As noted above, a rating higher than 40 percent was not available under former Diagnostic Codes 5292 and 5295 (in effect prior to September 26, 2003).  A higher, 50 percent rating was available under former Diagnostic Code 5289 for unfavorable ankylosis of the lumbar spine.  In the case of complete bony fixation (ankylosis) of the spine, a favorable angle warranted a 60 percent rating and an unfavorable angle warranted a 100 percent rating.  

A 40 percent evaluation is also the maximum assignable for limitation of motion of the thoracolumbar spine under the general rating formula (effective September 26, 2003), to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Under the general rating formula, a rating in excess of 40 percent for a lumbar spine disability requires evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

In this case, the evidence does not reflect that the Veteran's low back disability has resulted in ankylosis, favorable or unfavorable.  Throughout the years, at worst, forward flexion has been limited to 30 degrees, extension to 0 degrees, lateral flexion to 10 degrees, and rotation to 15 degrees.  While the evidence reflects that the Veteran has had a significant functional decrease in range of motion, the fact remains that the spine has not been ankylosed.  

With regard to IVDS, former Diagnostic Code 5293 provides a higher, 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  During the September 2008 VA examination, the Veteran reported that his back pain did not radiate into his extremities and the examiner indicated that there were no neurologic complications associated with his IVDS.  Prior to September 2008, the Veteran reported having radicular symptoms and a July 2004 EMG revealed evidence of L5 radiculopathy, right greater than left.  Furthermore, an April 1998 MRI revealed flattening of the right nerve root at the L5-S1 level, suggestive of right L5 radiculopathy.  

While the evidence reflects that the Veteran has a history of L5 radiculopathy, such symptoms have been mild and have warranted no more than a 40 percent evaluation under former Diagnostic Code 5293.  As noted above, prior to September 2008, the Veteran complained of low back pain radiating into his buttocks and lower extremities, usually right greater than left.  Palpable muscle spasms were noted by physicians and examiners at times, but not consistently so.  Moreover, the record has generally shown a lack of any motor, reflex, or sensory impairment.  The June 2004 VA examiner did indicate that there was decreased strength with dorsiflexion of right foot and ankle, but the July 2004 VA examiner indicated that strength appeared to be intact although noting some give away weakness secondary to pain.  The July 2004 VA examiner also noted some decreased sensation in the lower extremities; however, after conducting nerve conduction and EMG studies, the examiner concluded that the L5 radiculopathy was mild and not active at the time.  The examiner noted that there appeared to be a significant emotional overlay related to the Veteran's symptoms.  Overall, the record has not established that the Veteran has had pronounced IVDS with persistent symptoms associated with L5 radiculopathy with characteristic pain and demonstrable neurological findings and little intermittent relief.  Hence, a rating higher than 40 percent is not warranted under former Diagnostic Code 5293 (as in effect prior to September 26, 2003).

Effective September 23, 2002, IVDS may also be evaluated based on incapacitating episodes.  To warrant a higher, 60 percent rating, there must be evidence of incapacitating episodes having a total duration of at least 6 weeks in the last 12 months.  Id.  An incapacitating episode is one that requires bed rest prescribed by a physician and treatment by a physician.  Here, there is no lay or medical evidence that the appellant had at least 6 incapacitating episodes during a 12 month period.  Although the Veteran and his wife reported during the VA examination in July 2004 that the Veteran spent 2 to 3 months in bed per year, there is no evidence of having been prescribed bed rest by a physician.  Moreover, the Veteran denied having any flare-ups or incapacitating episodes during the September 2008 VA examination.  Therefore, an increase is not warranted on this basis.  Id. 

The Board has also considered whether a separate evaluation is warranted for neurological manifestations of the Veteran's service-connected low back disability, characterized as chronic lumbosacral strain with spondylitic spondylolisthesis.  Prior to September 23, 2002, neurological manifestations could be rated separately from Diagnostic Code 5292 (limitation of motion) and Diagnostic Code 5295 (lumbosacral strain), but not from Diagnostic Code 5293 (IVDS), which included neurological symptoms in the criteria.  As noted for IVDS effective September 23, 2002, and under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2011), for rating the sciatic nerve. 

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4 .124a (2011).  Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2011). 

As noted above, the preponderance of the evidence in this case indicates that the Veteran has L5 radiculopathy of the right lower extremity.  The Veteran has had continued complaints of pain radiating into his right lower extremity, an MRI showed right nerve root flattening at the L5-S1 level, EMG testing confirmed mild L5 radiculopathy, and June and July 2004 VA examination findings reflected weakness in the right foot and ankle with decreased sensation in the right lower extremity.  Therefore, the Board finds that the neurological manifestations of the Veteran's low back disability warrant the assignment of a separate, 10 percent rating under the neurological rating criteria.  The Board finds that a rating in excess of 10 percent for is not warranted because the medical evidence has shown that the Veteran has mild motor and sensory deficits consistent with no more than mild incomplete paralysis of the right lower extremity.  The July 2004 examiner noted that the radiculopathy was mild and not active of that time.  Furthermore, other evidence indicates that Veteran did not have motor or sensory deficits on objective examination and he denied having radicular symptoms during the September 2008 VA examination.  As such, the overall record does not support the assignment of the next higher, 20 percent, rating under DC 8520, which requires moderate incomplete paralysis.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520.  It logically follows that no higher rating under this diagnostic code is assignable. 

The Board has also considered whether a separate rating for lumbar radiculopathy of the left lower extremity is warranted, but finds that it is not.  The Veteran has occasionally complained of pain radiating into both lower extremities, but more so on the right than the left.  The July 2004 VA examination and EMG testing did indicate that there was some left-sided radiculopathy, but findings were greater on the right side.  During objective examination, there was decreased sensation to light touch over the left lateral thigh, but no sensory or motor deficits of the left side were noted on any other examination.  Furthermore, the April 1998 MRI did not indicate any nerve root involvement of the left side and the Veteran denied having any radicular symptoms during the September 2008 VA examination.  Because the evidence has not shown consistent neurological findings and complaints of left-sided radiculopathy, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 8520 for the left lower extremity.

The Board has considered whether a staged rating is appropriate in this case.  However, a review of the record shows that the disability has remained essentially the same throughout the appeal period.  Because the evidence shows no distinct period where the disability exhibits symptoms that would warrant a different rating, the Board finds that a uniform disability evaluation is warranted and that there is no basis upon which to stage the rating.  See Fenderson, 12 Vet. App. at 126. 

The Board notes that the AMC referred the claim to the Director of Compensation and Pension Service for extra-schedular consideration.  In a June 2010 letter, the Director indicated that the evidence did not establish entitlement to an extra-schedular consideration.  Likewise, the Board has considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board has also considered the Veteran's lay statements and testimony in which he describes his low back symptomatology, including constant pain, difficulty sleeping, and difficulty walking long distances.  The Veteran is competent to describe his observations related to his low back disability and the Board finds his statements are mostly credible.  There is some evidence in the record that indicates the Veteran may have exaggerated his symptoms at times and that there are emotional factors affecting his response to pain.  In this case, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 40 percent for low back disability and a rating higher than 10 percent for lumbar radiculopathy of the right lower extremity.  

In this case, the Board concludes that there is no basis for staged ratings of the Veteran's low back disability and lumbar radiculopathy of the right lower extremity as his symptoms have been primarily the same throughout the appeal period.  Furthermore the Board finds that a rating higher than 40 percent for the Veteran's low back disability is not warranted; and that a separate 10 percent rating for lumbar radiculopathy of the right lower extremity is warranted.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A rating in excess of 40 percent for residuals of a low back injury, to include chronic lumbosacral strain and spondylitic spondylolisthesis, is denied.

A separate, 10 percent rating for lumbar radiculopathy of the right lower extremity is granted, subject to the legal authority governing the payment of compensation benefits. 



REMAND

As noted above, the Veteran has filed multiple claims for service connection, which have not yet been adjudicated.  The Board points out that since any decision with respect to the claims for service connection may affect entitlement to a TDIU, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a determination on the claim for a TDIU should be deferred pending final disposition of the claims for service connection. 

After the RO has adjudicated the claims for service connection, the RO should give the Veteran and his representative notice of the decision, and opportunity to perfect an appeal as to those issues.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  After completing any notification and development deemed warranted, the RO should adjudicate the claims for service connection for hypertension, for an acquired psychiatric disorder, to include PTSD and depression secondary to service-connected low back disability, for a gastrointestinal disability secondary to medication used to treat low back disability, for hearing loss, for a right knee disability secondary to low back disability, and for a right ankle disability secondary to low back disability.  

2.  If any claim for service connection is not granted to the Veteran's satisfaction, the RO must notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights. 

3.  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely notice of disagreement (NOD), and, after issuance of a statement of the case (SOC), a timely substantive appeal) must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claims for service connection, if desired, as soon as possible to avoid unnecessary delay in the connection with his current appeal. 

4.  After completing the requested action, the RO should readjudicate the claim for a TDIU, to include on an extra-schedular basis (pursuant to .F.R. §§ 3.321 and 4.16(b)), in light of all pertinent evidence and legal authority. 

5.  If the claim for a TDIU remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

6.  The RO is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal on the claims for service connection, or the time period for doing so has expired, whichever occurs first. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


